Defendant has appealed from an order of the Rensselaer Special Term of the Supreme Court awarding alimony to his wife pending the determination of an action for separation which she instituted against him. Defendant alleges that plaintiff has failed to show reasonable prospect of success in her action and that hence temporary alimony should be denied. It is also claimed by him that the amount awarded is excessive. In view of defendant’s earnings we think the Special Term was justified in the allowance which it made. The record before us indicates that the wife has a meritorius cause of action. Order unanimously affirmed, with $10 costs and disbursements. Present — Poster, P. J., Heffeman, Brewster, Bergan and Coon, JJ.